Kebwih, J.
The controversy here turns on whether the sale of the goods, wares, and merchandise was made by the respondent to the appellant, or whether it was made by one Mertz personally to the appellant. Mertz was tenant of appellant and was indebted to it. In the suit by plaintiff in this case the appellant set up the claim that it bought the goods from Mertz and not from respondent and sought to set off a claim which it had against Mertz individually. Mertz was in the employ of the respondent and soliciting manufacturing companies to handle the articles manufactured by respondent, a patented article called puttyless windows. The appellant delivered to Mertz an order to make certain sash. Some correspondence occurred between appellant and respondent respecting the sale, and the only question here is whether the contract of sale was made between respondent and appellant through the respondent’s agent, Mertz, or whether the contract was made between appellant and Mertz individually.
Both the civil and the circuit courts held that the contract was made between the respondent and the appellant and we are satisfied that the findings below are well supported by the evidence.
By the Court. — Judgment affirmed.